PER CURIAM.
We think that upon the facts presented the injunction should have been continued had it appeared that Sroka was in fact the defendant’s agent, as plaintiff stated that he was in his affidavit. But as the agency was entirely disproved, and it was shown that Sroka was in possession of the premises under a contract of sale, and did the acts complained of upon his own responsibility and under his own right, there is no cause of action shown, as against the defendant, Levy.
The order appealed from should be affirmed, with $10 costs and disbursements.